DOMENGEAUX, Judge
(concurs in the result).
Plaintiff, after working only a few days, was involved in two accidents on the same day while on the job. He chose not to come back to work. It would seem to me that the employer was justified in attempting to offset the damages caused by plaintiff against the $60.00 due him in wages. But, jurisprudentially, I agree that we have no choice but to affirm in view of the trial judge’s strong language concerning the alleged bad faith of the employer. I nevertheless personally believe that the result reached herein is harsh under all of the facts and circumstances herein.